Citation Nr: 1449966	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a left shoulder disability

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to August 2007. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims file. 

In March 2014, the Board remanded the matters currently on appeal for further development which has been completed, and the issues have been returned for appellate consideration.

In addition to the claims currently before the Board, in March 2014 the Board also remanded the issues of service connection for an acquired psychiatric disability, a history of squamous papillomas with fibrovascular core containing neural bundles,  right knee disability, and a stomach disability, status-post hernia repair.  During the pendency of the appeal, in a September 2014 rating decision, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent evaluation effective June 18, 2009, right knee osteoarthritis and assigned a 10 percent disability evaluation effective September 1, 2007, squamous papillomas with fibrovascular core and assigned a non-compensable evaluation effective June 18, 2009, and umbilical hernia and assigned a non-compensable evaluation effective September 1, 2007.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was afforded examinations in April 2014.  Review of the examination reports shows that addendum reports must be obtained with regard to each opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

The Veteran contends that he has had left leg and left shoulder pain since service.  He asserts that he experienced sharp pain doing certain activities, PT, ruck sacking, and performing in ceremonies and in the Old Guard.  Service treatment records reflect that in October 1999, the Veteran was seen for complaints of pain in his left leg.    

The April 2014 VA examiner found that, upon evaluation of the Veteran and review of the records, the Veteran's left leg disability (left gastrocnemius strain) was less likely than not incurred in or caused by service.  The rationale provided was that service treatment records showed that left leg pain was associated with left leg vesicular skin eruption in October 1999 and improved and there was no other mention in the medical records.  The examiner also noted the Veteran's report of a history of leg cramps while running in his October 1995 Report of Medical History.  The examiner concluded that it was less likely than not that the Veteran's current left leg disability was related to either of these events.  

Additionally, as to the left shoulder disability (left shoulder AC joint osteoarthritis), the examiner found that it was less like than not that it was incurred in or caused by service.  He indicated that service treatment records showed no report of left shoulder pain and that physical examination and x-ray findings of AC joint osteoarthritis was far more likely due to left shoulder impingement syndrome.  As to the etiology of the left shoulder impingement, he was unable to provide an opinion without resorting to speculation.  He noted that there was no report of left shoulder pain in service and the current left shoulder condition was due to impingement syndrome which was very common in the general population and was the most common cause of shoulder pain.  He also cited to aging as a risk factor.  The examiner reiterated that due to the lack of report of left shoulder pain in the service treatment record, he was unable to provide an opinion as to whether the left shoulder disability was related to service without resort to speculation on the basis of limited medical knowledge.  

The Board finds that the VA examination report with regard to these claimed disabilities is inadequate.  The examiner cited to the lack of documentation of complaints of left leg and left shoulder pain in the service treatment records for the negative nexus opinion and inability to provide an opinion, respectively.  However, the Veteran is competent and credible with regard to any assertions as to onset and continuity of pain.  In remanding the matter in March 2014, the Board specifically instructed the examiner to "address the Veteran's competent and credible statements of having sharp pains in service while performing physical activities, as well as the October 1999 service treatment record showing treatment for left leg pain, and his credible reports of pain since service."  Accordingly, the Board finds that an addendum report must be obtained specifically taking into the Veteran's competent and credible statements as to onset and continuity of symptoms.  

The Veteran contends that he noticed symptoms of GERD while he was transitioning out of active service.  He mistook his symptoms as heartburn.  Service treatment records shows a diagnosis of viral gastroenteritis in September 1998.  The April 2014 VA examiner indicted that the was unable to offer an opinion as to whether GERD was incurred in or caused by service without resort to speculation.  The examiner cited to the lack of service treatment records showing a diagnosis of complaints of heartburn/heartburn-like symptoms.  He also found that the current diagnosis of GERD made in 2012 was not related to the September 1998 episode.  As noted above, the Veteran is competent and credible with regard to the symptoms he experienced.  The examiner's focus on the lack of documentation cannot be the basis of his opinion without taking into account the Veteran's statements as to onset.  On remand, an addendum report must be obtained. 

As to allergic rhinitis, the Veteran indicates that he first noticed symptoms during field training and thought it was a cold but was later diagnosed with allergic rhinitis.  Post-service treatment records show treatment for allergic rhinitis.  The April 2014 VA examiner indicated that he was unable to provide an opinion without resorting to speculation as service treatment records did not reflect a diagnosis of allergic rhinitis or season allergies.  Again, the examiner failed to take into account the Veteran's competent and credible statements as to onset of symptoms.  On remand, an addendum report must be obtained. 

As to service connection for sleep apnea, the Veteran and his fiancée indicated that during service he exhibited tiredness and irritability during the day, and snoring at night.  Post-service treatment record show that the Veteran was diagnosed with obstructive sleep apnea in June 2000.  The April 2014 VA examination report showed a diagnosis of obstructive sleep apnea, which the examiner determined was less likely than not related to service.  He indicated that the Veteran had snoring with daytime sleepiness and the sleep study done in 2009 (two years after his discharge from military service) revealed very mild sleep apnea.  The examiner indicated that he could not find evidence to support that he had obstructive sleep apnea during his active military service.  As with the other claims, the examiner failed to take into account the Veteran (and in this case, his fiancée's) competent and credible statement as to onset of symptoms during service.  Thus, an addendum report must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to the same examiner who provided the April 2014 examination report as to the left leg and left shoulder disabilities.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must provide an opinion as to whether the current left leg and left shoulder disabilities are related to the Veteran's period of military service, to include the notations for treatment therein.  The examiner must also address the Veteran's competent and credible statements of having sharp pains in service while performing physical activities, and his reports of pain since service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in the service treatment records cannot serve as the sole basis of a negative opinion.  Rather, the examiner is asked to consider the type of pain and other symptoms he describes as having in service and since, and to make a determination as to whether the current disability is as likely as not related to those symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Forward the Veteran's claims folder to the same examiner who provided the April 2014 examination report as to GERD.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must provide an opinion as to whether current GERD is related to the Veteran's period of military service, to include the notations for treatment therein.  The examiner must also address the Veteran's competent and credible statements as to experiencing heart burn like symptoms at service discharge.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in the service treatment records cannot serve as the sole basis of a negative opinion.  Rather, the examiner is asked to consider the type of pain and other symptoms he describes as having in service and since, and to make a determination as to whether the current disability is as likely as not related to those symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. Forward the Veteran's claims folder to the same examiner who provided the April 2014 examination report as to allergic rhinitis.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must provide an opinion as to whether current allergic rhinitis is related to the Veteran's period of military service, to include the notations for treatment therein.  The examiner must also address the Veteran's competent and credible statements of onset of symptoms during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in the service treatment records cannot serve as the sole basis of a negative opinion.  Rather, the examiner is asked to consider the type of pain and other symptoms he describes as having in service and since, and to make a determination as to whether the current disability is as likely as not related to those symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. Forward the Veteran's claims folder to the same examiner who provided the April 2014 examination report as to obstructive sleep apnea.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner must provide an opinion as to whether current obstructive sleep apnea is related to the Veteran's period of military service, to include the notations for treatment therein.  The examiner must also address the Veteran and his fiancée's competent and credible statements as to symptoms during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in the service treatment records cannot serve as the sole basis of a negative opinion.  Rather, the examiner is asked to consider the type of pain and other symptoms he describes as having in service and since, and to make a determination as to whether the current disability is as likely as not related to those symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5. Ensure that the addendum reports comply with the directive herein.

6. Thereafter, the claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



